¶36 (dissenting) — I do not find genuine issues of material fact, at least those supported by substantial evidence, on the two essential questions underlying the court’s summary dismissal of this employment discrimination case. First, the current accepted definition of disability is an abnormal condition that substantially limits the employee’s ability to do the job. Hill v. BCTI Income Fund-I, 144 Wn.2d 172, 192, 23 P.3d 440 (2001). There is no showing on this record, even assuming a diagnosis of multiple sclerosis (MS) (one which was not made at the time of Debra Callahan’s firing), that Ms. Callahan was fired for not doing her job. Indeed, it is undisputed that when she showed up for work she was an excellent employee who performed her job without a limitation. The problem was not any disability, real or perceived. The problem was she did not show up for work. And she did not show up for work for a variety of reasons, some related to child care problems, some unexplained, some related to medical problems, but even there many unrelated to any symptoms which could be ascribed to MS.
Sweeney, A.C.J.
¶37 But even assuming a cognizable or a diagnosable condition which substantially limited her ability to do her job, I do not believe that Ms. Callahan has made a showing *824beyond speculation that the Walla Walla Housing Authority’s facially irrefutable reason for termination (excessive absences) was pretextual. Indeed, even if Ms. Callahan’s showing is accepted at face value, it pits secondhand speculation — suspected MS — against the confirmed representation by her physician’s assistant to Ms. Callahan’s supervisor that “[t]his Pt. is under our care and is having extensive evaluation for an as of yet undiagnosed condition. Thank you for your patience.” Clerk’s Papers at 58. For me, that is not substantial evidence. Perry v. Costco Wholesale, Inc., 123 Wn. App. 783, 792, 98 P.3d 1264 (2004). To conclude, as the court must, that Ms. Callahan’s secondhand speculation to her supervisor that she might have MS prompted this discharge is again speculation.
¶38 I would affirm the summary dismissal.